      Case: 1:20-cv-01615-JPC Doc #: 13 Filed: 05/25/21 1 of 5. PageID #: 172




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                        EASTERN DIVISION (CLEVELAND)


RAY GILE, derivatively on behalf of           Case No. 1:20-cv-01615
VIEWRAY, INC.,

                                 Plaintiff,

vs.                                           PROPOSED STIPULATION DEFERRING
                                              LITIGATION
SCOTT W. DRAKE, CALEY
CASTELEIN, JAMES F. DEMPSEY,
SCOTT HUENNEKENS, D. KEITH
GROSSMAN, DANIEL MOORE, BRIAN
K. ROBERTS, GAIL WILENSKY, KEVIN
XIE, ADITYA PURI, HENRY A.
MCKINNELL, JR., AJAY BANSAL,
CHRIS A. RAANES, SHAHRIAR MATIN,
DAVID BONITA, BRIAN KNALEY,
AND THEODORE T. WANG,

                              Defendants,

and

VIEWRAY, INC., a Delaware Corporation,

                      Nominal Defendant.
      Case: 1:20-cv-01615-JPC Doc #: 13 Filed: 05/25/21 2 of 5. PageID #: 173




       WHEREAS, on July 22, 2020, plaintiff Ray Gile (the “Plaintiff”) filed a shareholder

derivative action on behalf of nominal defendant ViewRay, Inc. (“ViewRay” or the “Company”)

in this Court alleging violations of Section 14(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), breaches of fiduciary duty, unjust enrichment, and waste of corporate assets

against defendants Scott W. Drake, Caley Castelein, James F. Dempsey, Scott Huennekens, D.

Keith Grossman, Daniel Moore, Brian K. Roberts, Gail Wilensky, Kevin Xie, Aditya Puri, Henry

A. McKinnell, Jr., Ajay Bansal, Chris A. Raanes, Shahriar Matin, David Bonita, Brian Knaley,

and Theodore T. Wang (collectively, with nominal defendant ViewRay, the “Defendants,” and

together with Plaintiff, “the Parties”), captioned Gile v. Drake et al., Case No. 1:20-cv-01615 (N.

D. Ohio) (the “Derivative Action”);

       WHEREAS, on September 13, 2019, a class action alleging violations of the federal

securities laws against ViewRay and certain of its officers was filed and is pending in this Court,

captioned Corwin v. ViewRay et al., Case No. 1:19-cv-02115 (N.D. Ohio) (the “Securities Class

Action”);

       WHEREAS, on September 16, 2020, the defendants in the Securities Class Action moved

to dismiss the operative complaint in that action (the “Second Amended Complaint”), and on

October 30, 2020, briefing on the motion to dismiss the Second Amended Complaint was

complete;

       WHEREAS, a decision on the motion to dismiss the Second Amended Complaint in the

Securities Class Action has not yet been issued;

       WHEREAS, on September 2, 2020, November 25, 2020, and February 24, 2021, the

Parties in this Derivative Action entered joint stipulations (the “Stipulations”) and agreed that due

to circumstances unique to this Derivative Action, the interests of preserving the Company’s and



                                                   2
      Case: 1:20-cv-01615-JPC Doc #: 13 Filed: 05/25/21 3 of 5. PageID #: 174




the Court’s resources, efficient and effective case management, and moving the case expeditiously

towards trial would best be served by deferring this matter until the Court enters an order resolving

the motion to dismiss the Securities Class Action;

       WHEREAS, the Court entered orders on September 4, 2020, December 8, 2020, and

February 25, 2021, staying this Derivative Action;

       WHEREAS, the stay is due to expire on June 1, 2021;

       WHEREAS, the Parties agree to continue to be bound by the terms set forth in the First

Stipulation entered on September 2, 2020; and

       WHEREFORE, the Parties, through their undersigned counsel, hereby agree, stipulate, and

respectfully request that the Court enter an Order as follows:

       1.      This Derivative Action shall be deferred for an additional 90 calendar days from

the expiration of the current stay on June 1, 2021.

       IT IS SO STIPULATED BY.

                                              Respectfully Submitted By:

Dated: May 25, 2021                           MURRAY MURPHY MOUL + BASIL,
                                              LLP

                                              /s/ Joseph F. Murray
                                              Joseph F. Murray (OH 0063373)
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: (614) 488-0400
                                              Facsimile: (614) 488-0401
                                              Murray@mmmb.com

                                              Liaison Counsel for Plaintiff

                                              Michael I. Fistel, Jr
                                              JOHNSON FISTEL, LLP
                                              40 Powder Springs Street
                                              Marietta, GA 30064
                                              Telephone: (470) 632-6000
                                              Facsimile: (770) 200-3101
                                                 3
    Case: 1:20-cv-01615-JPC Doc #: 13 Filed: 05/25/21 4 of 5. PageID #: 175




                                    MichaelF@johnsonfistel.com

                                    Lead Counsel for Plaintiff

Dated: May 25, 2021                 GIBSON, DUNN & CRUTCHER LLP

                                    /s/ Monica K. Loseman
                                    Monica K. Loseman (CO 34119)
                                    Allison K. Kostecka (CO 42313)

                                    1801 California Street, Suite 4200
                                    Denver, CO 80202
                                    Telephone: (303) 298-5700
                                    Facsimile: (303) 313.2834
                                    mloseman@gibsondunn.com
                                    akostecka@gibsondunn.com

                                    Michael D. Meuti (OH 0087233)
                                    BENESCH, FRIEDLANDER, COPLAN
                                    & ARONOFF LLP
                                    200 Public Square, Suite 2300
                                    Cleveland, OH 44114-2378
                                    Telephone: (216) 363-6246
                                    Facsimile: (216) 363-4588
                                    mmeuti@beneschlaw.com

                                    Counsel for Defendants




                                       4
      Case: 1:20-cv-01615-JPC Doc #: 13 Filed: 05/25/21 5 of 5. PageID #: 176




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, I cause the forgoing to be electronically filed with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

email addresses denoted on the Electronic Mail Notice List.

                                             /s/ Allison K. Kostecka
                                             Allison K. Kostecka




                                                5
